Citation Nr: 1604084	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  15-08 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES 

1. Entitlement to an effective date prior to January 9, 2013, for the grant of a separate 20 percent rating for radiculopathy of the right lower extremity.
 
2. Entitlement to an effective date prior to January 9, 2013, for the grant of a separate 20 percent rating for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1969 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that rating decision, the RO assigned separate disability ratings for radiculopathy of the lower extremities, effective January 9, 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

As of November 15, 2012, it is factually ascertainable that the Veteran's radiculopathy of the bilateral lower extremities was manifested by moderate neuralgia of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of November 15, 2012, but no earlier, for a separate 20 percent rating for radiculopathy of the right lower extremity are met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400, 4.71a, Diagnostic Code 5243, 4.124a, Diagnostic Code 8720 (2015).
 
2.  The criteria for an effective date of November 15, 2012, but no earlier, for a separate 20 percent rating for radiculopathy of the left lower extremity are met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400, 4.71a, Diagnostic Code 5243, 4.124a, Diagnostic Code 8720 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in a letter sent to the Veteran.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to the issues decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  Also, VA afforded the Veteran relevant examinations in June 2011 and January 2013.  The resulting reports describe the Veteran's disability, reflect consideration of the relevant history, and provide an adequate rationale for the conclusions reached.  The Board finds the examinations collectively adequate for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

II.  Earlier Effective Date

The Veteran has claimed entitlement to an effective date prior to January 9, 2013, for the grant of separate disability ratings for radiculopathy of the bilateral lower extremities.  He essentially contends that a date of March 24, 2011, should be awarded because that is the date on which VA received his claim for an increased disability rating for his service-connected low back disability.  

By way of history, on March 24, 2011, VA received the Veteran's claim of entitlement to an increased evaluation for his low back disability.  In an April 2013 rating decision, in the course of evaluating the Veteran's back disability, the RO determined that secondary service connection was warranted for radiculopathy in both extremities.  The effective date of January 9, 2013, was chosen because it was the date a VA examination showed radiculopathy in both lower extremities as a result of the Veteran's lower back disability.  The rating decision assigned the Veteran two separate 20 percent disability ratings under 38 C.F.R. § 4.124a, Diagnostic Code 8720 (2015).  This diagnostic code assigns a 20 percent rating for moderate neuralgia of the sciatic nerve.

These ratings were allowed pursuant to 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1, which directs that any associated objective neurologic abnormalities for disabilities of the spine be rated separately under an appropriate diagnostic code.  In the case at hand, the Veteran's radiculopathy of the bilateral lower extremities is considered an objective neurologic manifestation of his low back disability and, thus, it is part and parcel of his claim of entitlement to an increased rating for his low back disability.

Unless otherwise specified, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is to be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a), (b) (West 2014); 38 C.F.R. § 3.400 (2015).  The effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  However, if the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service. 38 C.F.R. § 3.400(b)(2).  

When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date." 38 U.S.C.A. § 5110(b)(2) (West 2014); see also 38 C.F.R. § 3.400(o)(2) (2015); Harper v. Brown, 10 Vet. App. 125 (1997).

As noted above, the Veteran argues that the effective date of the assigned ratings for his radiculopathy should be March 24, 2011, the date the RO received his claim of entitlement to an increased disability rating for his low back disability.  As noted earlier, the effective date for the ratings assigned for the Veteran's legs is either the date of receipt of the Veteran's claim for an increased disability rating for his lower back disability, or the date entitlement to separate disability ratings for the legs arose, whichever is later.  For the Veteran to merit an effective date prior to January 9, 2013, he must show he was entitled to separate disability ratings for his left and right lower extremity radiculopathy prior to the January 9, 2013, effective date currently assigned.  

Well before the Veteran filed his claim in March 2011, VA treatment records document radiating pain from the Veteran's back into his left lower extremity.  For instance, an August 2008 VA physical therapy note documents the Veteran reporting pain across his lower lumbar spine with intermittent pain into the left upper buttock and left posterior thigh.  However, after that date, no VA treatment record documents any symptoms in the lower extremities in relation to the Veteran's low back.  In contrast, the Veteran received treatment over that time period for his back, each time describing the pain as localized to his lower back.  

Shortly after the Veteran filed his claim for an increased rating for his low back disability, VA afforded him an examination in June 2011.  At that time, the Veteran denied having any bowel, erectile dysfunction, or bladder problems in relation to his spine condition.  There was also no finding of leg symptoms during the examination.  The Veteran only reported localized pain in the lower back.  

In a September 2011 correspondence, the Veteran described severe back pain.  He made no mention of any leg symptomatology.  In a January 2012 pain assessment, the Veteran reported the location of his orthopedic pain was in the lower back.  He did not complain of any leg symptoms.  These complaints were repeated in an April 2012 VA primary care note.  An October 2012 VA treatment note documents the Veteran reporting pain radiating up and down from his lower back.  This note documents the Veteran denying leg weakness.

In a November 15, 2012, VA treatment note, the Veteran complained of lower back pain.  He also added that his hips and knees hurt.  No leg diagnosis was rendered.  

Shortly thereafter, VA afforded the Veteran another examination on January 9, 2013.  During the clinical interview, the Veteran described pain that radiated down both legs.  Objective straight leg raise testing was positive for both legs.  The examiner found radiculopathy of both lower extremities with involvement of the sciatic nerve.  This examination is the basis of the RO's subsequent assignment of separate ratings for bilateral radiculopathy of the lower extremities in the April 2013 rating decision.  Given the Veteran's report of pain in his hips and knees in the November 15, 2012, treatment note, the Board finds that this is the earliest date upon which it is factually ascertainable that his radiculopathy began after the filing of his claim. Additionally, the Board notes the Veteran has not stated that his leg symptoms began prior to November 15, 2012, merely that the effective date should be the date of claim.

In sum, after thorough review of the record, the Board finds that the November 15, 2012, VA treatment note, which documents complaints of radicular symptoms into the bilateral lower extremities, constitutes a factually ascertainable increase in the radicular manifestations of the Veteran's low back disability, such that the separate ratings assigned in the April 2013 rating decision were warranted as of November 15, 2012.  The evidence of record during the appeal period does not show radicular symptoms earlier than November 15, 2012, to include the one year prior to the Veteran's March 2011 claim.  The Board is cognizant of the reports of left buttock and posterior thigh pain in 2008; however, this is more than one year prior to his 2008 claim, and the Veteran subsequently consistently denied radicular pain until the November 15, 2012, VA treatment note.  

Though the November 15, 2012, VA treatment note does not comment on the severity of the symptoms of the Veteran's radicular pain, the Board notes the temporal proximity of this note to the January 2013 VA examination on which the present effective date of the assigned ratings for bilateral radiculopathy is based, and resolves reasonable doubt in the Veteran's favor by finding that the November 15, 2012, VA treatment note demonstrates moderate neuralgia of the bilateral sciatic nerves.  Therefore, the Board finds that separate 20 percent ratings are warranted for radiculopathy of the bilateral lower extremities effective from November 15, 2012, the date entitlement to separate disability ratings arose for bilateral radiculopathy of the lower extremities.  



ORDER

An effective date of November 15, 2012, but no earlier, for the grant of a separate 20 percent rating for radiculopathy of the right lower extremity is warranted.  

An effective date of November 15, 2012, but no earlier, for the grant of a separate 20 percent rating for radiculopathy of the left lower extremity is warranted.  





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


